DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 11 is objected to because of the following informalities:  
The word “iridum” is misspelled. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 17 are rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 2 and 17 are repeating the same limitations as disclosed by claims 1 and 16 respectively.  Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7, 9-14, 16-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nelson et al. (US 2004/0202227) hereafter “Nelson”.
Regarding claim 1, Nelson discloses a sensor element of a resistance thermometer (50, ¶ [0003]), comprising: a substrate (12) having a first layer including lanthanum aluminate (¶ [0039]); and an electrically conducting measuring structure directly arranged on the first layer, the measuring structure includes platinum (¶ [0037], [0062]).
Regarding claim 2, Nelson further discloses the first layer consists of lanthanum aluminate (¶ [0039]).
Regarding claim 3, Nelson further discloses the first layer includes a metal oxide (¶ [0039]).
Regarding claim 7, Nelson further discloses the second layer includes ZrO2 (¶ [0013-0015, 0039]).
Regarding claim 9, Nelson further discloses the measuring structure includes rhodium (¶ [0037]).
Regarding claim 10, Nelson further discloses the rhodium is between 0.05 weight percent and 1 weight percent of the measuring structure (¶ [0041]).
Regarding claim 11, Nelson further discloses the measuring structure includes iridium (¶ [0037]).
Regarding claim 12, Nelson further discloses a protecting layer covering the measuring structure (¶ [0068]).
Regarding claim 13, Nelson further discloses the protecting layer includes lanthanum aluminate (¶ [0068]).
Regarding claim 14, Nelson discloses a sensor element (50), comprising: a substrate (12) with at least one layer; a measuring structure including platinum (¶ [0037]); and a protecting layer covering the measuring structure, the protecting layer includes lanthanum aluminate (¶ [0068]).
Regarding claim 16, Nelson discloses a substrate (12) for a sensor element (50) of a resistance thermometer, comprising: a first layer including lanthanum aluminate (¶ [0039]), a thermal coefficient of expansion of the first layer is approximately equal to the thermal coefficient of expansion of platinum (¶ [0011-0012, 0037]).
Regarding claim 17, Nelson further discloses the first layer consists of lanthanum aluminate (¶ [0039]).
Regarding claim 20, Nelson discloses a method for producing a sensor element (50), comprising: providing a first layer including lanthanum aluminate (¶ [0039]); and forming an electrically conducting measuring structure including platinum on the first layer (¶ [0037]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6, 8 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson in view of Reichelt (US 4,028,657).
Regarding claim 4, Nelson discloses most of the claim limitations except for the substrate has a second layer, the first layer is arranged on the second layer.
Reichelt teaches a thermometric structure in which the substrate has a second layer (4), the first layer (3) is arranged on the second layer (Fig. 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Nelson’s device according to known methods to incorporate the teachings of Reichelt to employ a known structure in order to overcome the mismatch in thermal expansion between metal and substrate as taught by Reichelt (C. 1, L. 42-49).
Regarding claim 5, the combination of Nelson and Reichelt further teaches most of the claim limitations except for the second layer has a higher electrical conductivity than the first layer.
Since the particular parameter of the electrical conductivity of the second layer affects the precision of the sensor, it is the matter of optimization of a result effective variable. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the particular parameter of the electrical conductivity of the second layer in order to achieve the desired sensitivity for the sensor, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) (MPEP 2144.05 (II-B)).
Regarding claim 6, the combination of Nelson and Reichelt further teaches the first layer electrically insulates the electrically conducting measuring structure from the second layer (C. 2, L. 45-53).
Regarding claim 8, the combination of Nelson and Reichelt further teaches most of the claim limitations except for the first layer has a thickness between 1 µm and 10 µm.
Since the particular parameter of the thickness of the first layer affects the precision of the sensor, it is the matter of optimization of a result effective variable. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the particular parameter of the thickness of the first layer in order to achieve the desired sensitivity for the sensor, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) (MPEP 2144.05 (II-B)).
Regarding claim 18, Nelson discloses most of the claim limitations except for the substrate has a second layer, the first layer is arranged on the second layer.
Reichelt teaches a thermometric structure in which the substrate has a second layer (4), the first layer (3) is arranged on the second layer (Fig. 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Nelson’s device according to known methods to incorporate the teachings of Reichelt to employ a known structure in order to overcome the mismatch in thermal expansion between metal and substrate as taught by Reichelt (C. 1, L. 42-49).
Regarding claim 19, the combination of Nelson and Reichelt further teaches most of the claim limitations except for the second layer has a higher electrical conductivity than the first layer.
Since the particular parameter of the electrical conductivity of the second layer affects the precision of the sensor, it is the matter of optimization of a result effective variable. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the particular parameter of the electrical conductivity of the second layer in order to achieve the desired sensitivity for the sensor, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) (MPEP 2144.05 (II-B)).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAN MALAKOOTI whose telephone number is (571)270-0496. The examiner can normally be reached MON-FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached at (571) 272-2009. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IMAN MALAKOOTI/Examiner, Art Unit 2833    

/EDWIN A. LEON/Primary Examiner, Art Unit 2833